IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                        )
                                            )    No. 77149-3-I
                      Respondent,
                                            )    DIVISION ONE
               v.

JASON AARON BECKTEL,                        )    UNPUBLISHED OPINION

                      Appellant.            )    FILED: May 13, 2019


       SMITH, J. —Jason Becktel appeals his conviction for second degree

murder with a firearm. He argues that the trial court erred by excluding evidence

that the victim, Allen Kesterson, had previously been convicted of assault. He

also challenges a number of sidebars that occurred during trial and raises

various additional issues in a statement of additional grounds for review (SAG).

Because evidence of Kesterson’s prior conviction was properly excluded under

evidence rules that are neither arbitrary nor disproportionate to the purposes they

are designed to serve, we hold that the trial court did not err by excluding that

evidence. We also hold that because Becktel has not established that the

sidebars addressed anything other than nonsubstantive procedural matters or

routine evidentiary rulings, the public trial right did not attach to them. Finally, we

hold that none of the issues raised in Becktel’s SAG require reversal. Therefore,

we affirm Becktel’s conviction. But due to recent changes in the law, we remand

to the trial court to strike the $200 criminal filing fee and interest on nonrestitution

legal financial obligations (LFO5) imposed at sentencing.
No. 77149-3-1/2

                                        FACTS

       The State charged Becktel with first degree premeditated murder with a

firearm enhancement after he shot and killed Kesterson on January 1, 2015. At

trial, the jury heard testimony that on December 31, 2014, Becktel and his then

girlfriend, Sammi Skore, attended a New Year’s Eve party hosted by Alicia

German and Dustin Walden at Walden’s home in Concrete, Washington. Skore

brought her firearm, a 40-caliber Smith & Wesson handgun, with her as a safety

precaution. Skore testified that Becktel knew she brought her handgun with her,

but that it was her desire to bring it and she was the one who placed it in the

couple’s truck. When Becktel and Skore arrived at Walden’s home, Skore left

the handgun in its case in the truck.

       Walden testified that approximately 15 or 20 people attended the party,

which for the most part took place in a shop structure on his property. Several

partygoers testified that everyone had a good time drinking and dancing.

Kesterson, who was Walden’s neighbor and was older than the other partygoers,

spent much of the party tending to a fire outside the shop. Becktel had never

met Kesterson before but described him as a “lo[ ]ner.” In a statement to

detectives, Becktel later indicated that Kesterson was “creeping [him] out.”

       Most of the partygoers had left by about 12:30 or 1:00 am., and Becktel,

Skore, Walden, German, and Kesterson were the last ones remaining. Becktel,

Skore, Walden, and German were in the shop. Becktel testified that he was

pouring himself a drink when he turned and noticed that Kesterson had come into

the shop and, as Becktel described it, “was standing close to me, kind of too


                                         2
No. 77149-3-1/3

close.” Becktel told Kesterson to “get the fuck away from me.” A verbal

altercation took place, and Walden intervened and asked Kesterson to leave.

           After Kesterson left, German invited Becktel and Skore to stay the night.

Becktel testified that after some discussion, he and Skore decided to stay, had

another drink in the shop, and eventually went back into the house after Skore

retrieved some blankets from their truck. Once inside the house, Skore lay down

on the couch, Becktel sat at her feet, and they chatted until Skore fell asleep.

           Becktel testified that after Skore fell asleep, he debated whether to stay or

go home. He remained on the couch for about 20 to 30 minutes, then pulled out

a can of tobacco, but it was empty. He got up to go outside to the truck to

retrieve a full can of tobacco. He estimated that it was after 3:00 am. when he

went outside.

           Once at the truck, Becktel opened the driver’s side door and began

searching for his tobacco. When he found it, he stood up and heard a noise. He

then saw Kesterson walking down the sidewalk toward him with a knife in his

hand. Becktel, who did not know Kesterson lived next door, thought it was odd

that Kesterson was still there. Becktel “threw the can of chew on the seat and

grabbed the pistol case that was on the center where the 4-wheel Drive shifter is,

and.   .   .   pulled the gun out of the case.” He testified that when he saw the knife

in Kesterson’s hand, he thought Kesterson was going to stab him because “I

don’t know what else he would be coming at me with a knife in his hand for,

unless he was coming to stab me.” Becktel then pulled the slide on the gun, put

a round into the chamber, stepped back, closed the door of the truck, and


                                               3
No. 77149-3-1/4

pointed the gun at Kesterson. He told Kesterson to “get the fuck away from me”

in a loud voice. Becktel testified that Kesterson turned around and went back

toward the house when he saw the gun.

       Becktel testified that he followed Kesterson up the sidewalk toward the

house, but lost sight of him. Becktel was screaming Skore’s name. He testified

that the next person he saw was German, who had come out of the house onto

the porch. Becktel then heard Kesterson yelling and saw him by the corner of

the shop, about 15 or 20 feet away.

       German testified that she was awakened by Becktel’s yelling, so she got

up, dressed, walked out onto the porch, and saw Becktel and Kesterson yelling

at each other. She could see that Becktel had a gun behind his back, and after

about a minute on the porch, she came off the porch and approached Becktel,

stopping a few feet away from him and trying to get everyone to calm down. She

testified that Kesterson was initially moving toward Becktel, but stopped when

Becktel raised his gun.

       Becktel testified that Kesterson’s hand was by his side. He testified that

although he did not see a knife in Kesterson’s hand, he believed that Kesterson

was holding a knife because he had been holding one a short time earlier.

      Meanwhile, Walden had also woken up and walked onto the porch. He

testified that he saw Becktel pointing a gun at Kesterson and German standing

about one or two feet away from Becktel. Becktel then fired three shots at

Kesterson, who fell on his back. An officer who responded to the scene testified

that Kesterson’s knife was in its sheath. Kesterson died from his gunshot


                                        4
No. 77149-3-1/5

wounds.

       The State charged Becktel with first degree premeditated murder with a

firearm enhancement. Becktel’s theory at trial was that he acted in self-defense.

In support of this theory, Becktel moved in limine to introduce evidence that

Kesterson had been convicted of assault for threatening his brother-in-law with a

knife during a domestic incident that took place on December 9, 2010. The court

denied the motion.

       The jury acquitted Becktel of first degree murder but convicted him of the

lesser included offense of second degree murder with a firearm enhancement.

Becktel appeals.

                                    ANALYSIS

                   Evidence of Kesterson’s Prior Assault Conviction

       Becktel argues that the trial court erred by excluding evidence relevant to

his self-defense theory. Specifically, Becktel asserts that evidence of

Kesterson’s prior assault would have corroborated Becktel’s testimony regarding

the confrontation that took place at Becktel’s truck. He acknowledges that ER

404 and ER 405 prohibit the use of specific instances of a victim’s conduct to

prove the victim’s character for purposes of showing conformity therewith, but

argues that this prohibition impermissibly impaired his constitutional right to

present a defense. We disagree.

                                 Standard of Review

      A trial court’s interpretation of an evidence rule is a matter of law reviewed

de novo. State v. Fisher, 165 Wash. 2d 727, 745, 202 P.3d 937 (2009). A claim of


                                          5
No. 77149-3-1/6

a denial of the right to present a defense is also a matter we review de novo.

State v. Jones, 168 Wash. 2d 713, 719, 230 P.3d 576 (2010).

                                     Discussion

       Under ER 404(a), “[e]vidence of a person’s character or a trait of character

is not admissible for the purpose of proving action in conformity therewith on a

particular occasion.” ER 404(a)(2) provides an exception to this rule for

‘[e]vidence of a pertinent trait of character of the victim of the crime offered by an

accused.” But even under this exception, “[e}vidence of other crimes, wrongs, or

acts is not admissible to prove the character of a person in order to show action

in conformity therewith.” ER 404(b). Rather, in the self-defense context,

reputation testimony is the only permissible method of proving a victim’s

character to show that the victim acted in conformity with that character. State v.

Hutchinson, 135 Wash. 2d 863, 886-87, 959 P.2d 1061 (1998). That said, evidence

of the victim’s specific acts is admissible in a self-defense case if the defendant

knew of them before he committed the crime charged. State v. Adamo, 120

Wash. 268, 271, 207 P. 7(1922). But in this context, the specific acts are not

being admitted to prove that the victim acted in conformity therewith, as

prohibited by ER 404(b). Instead, the evidence is admitted to show the

reasonableness of the defendant’s fear of the victim. State v. Burnam, 4 Wn.

App. 2d 368, 376, 421 P.3d 977, review denied, 192 Wash. 2d 1003 (2018).

      The Washington State Supreme Court confirmed these rules in

Hutchinson. There, the defendant argued that he acted in self-defense when he

shot and killed a police officer. Hutchinson, 135 Wash. 2d at 867-68, 887. In


                                          6
No. 77149-3-1/7

support of his argument, the defendant attempted to introduce testimony from

witnesses who would have testified about specific violent acts allegedly

committed by the officer. Hutchinson, 135 Wash. 2d at 886. Citing ER 404(a) and

ER 405, the Supreme Court concluded that ‘[t]he trial court correctly excluded

these witnesses’ testimony because evidence of a character trait—here, [the

victim’s] allegedly violent disposition—must be in the form of reputation evidence,

not evidence of specific acts.” Hutchinson, 135 Wash. 2d at 886.

       Here, the trial court relied on Hutchinson to conclude that evidence of

Kesterson’s prior assault was inadmissible under ER 404 and ER 405. The trial

court’s interpretation of these rules was correct. Because Becktel raised self-

defense, the trial court properly held that under ER 404, ER 405, and

Hutchinson, evidence of Kesterson’s prior assault was not admissible to show

that Kesterson acted in conformity therewith, i.e., by threatening Becktel with a

knife during the confrontation at Becktel’s truck.

       Becktel contends that even if the trial court properly applied ER 404 and

ER 405 under Hutchinson, his constitutional right to present a full defense

“transcends the evidence rules.” He then argues that by excluding evidence of

Kesterson’s prior assault under these evidence rules, the trial court deprived him

of his right to present a defense. We disagree.

      As an initial matter, Becktel asks this court to apply the wrong test to

analyze his claim. Relying on Jones, Becktel argues that “[t]he constitutional

right to present a complete defense includes the right to present evidence

relevant to the defense, even if otherwise excluded by the evidence rules.” Again


                                          7
No. 77149-3-1/8

relying on Jones, Becktel asserts that “[i]f.   .   evidence is relevant to the defense,

it must be admitted unless the State can show it/s so prejudicial as to disrupt the

fairness of the fact-finding process at trial.” (Emphasis added.)

       But examination of Jones reveals that Becktel is incorrect. In Jones, the

defendant, Christopher Jones, was accused of forcibly raping his niece, K.D.

Jones, 168 Wash. 2d at 717. Jones wished to testify that the sexual encounter was

consensual and, specifically, that it took place during an all-night alcohol- and

cocaine-fueled sex party in which both Jones and K.D. participated. Jones, 168
Wash. 2d at 717. The trial court ruled that Jones could not so testify and also

refused to allow Jones to cross-examine witnesses about the sex party. Jones,
168 Wash. 2d at 717-18. A jury convicted Jones of second degree rape. Jones,
168 Wash. 2d at 718-19.

       On appeal, our Supreme Court considered whether the trial court’s ruling

violated Jones’s right to present a defense, as well as his right to confront

witnesses. Jones, 168 Wash. 2d at 720. In ultimately reversing Jones’s conviction,

the court did state, as Becktel points out: “‘[l]f [evidence is] relevant, the burden is

on the State to show the evidence is so prejudicial as to disrupt the fairness of

the fact-finding process at trial.” Jones, 168 Wash. 2d at 720 (first alteration in

original) (quoting Statev. Darden, 145 Wn.2d 612,622,41 P.3d 1189 (2002)).

But the court quoted Darden for this proposition, and Darden was strictly a

confrontation case. Darden, 145 Wash. 2d at 619. The confrontation right and the

right to present a defense, though related, are “two separate rights.” State v.

Hudlow, 99 Wash. 2d 1, 14-15, 659 P.2d 514 (1983). And the test described in


                                           8
No. 77149-3-1/9

Darden and quoted in Jones was part of a balancing test that the Darden court

explained determines the scope of the confrontation right. Darden, 145 Wash. 2d at

621.

           But here, Becktel does not argue that the exclusion of Kesterson’s prior

assault deprived him of his right to confront any witness. Instead, the thrust of

Becktel’s argument is that he was deprived of an opportunity to bolster his own

testimony with evidence of Kesterson’s assault. Therefore, the Darden test does

not apply here, and we do not consider whether the State has shown that “the

evidence is so prejudicial as to disrupt the fairness of the fact-finding process at

trial.” Darden, 145 Wash. 2d at 622.1

       Rather, in the right-to-present-a-defense context, we recognize that “[tjhe

defendant’s right [to present a defense] is subject to reasonable restrictions and

must yield to ‘established rules of procedure and evidence designed to assure

both fairness and reliability in the ascertainment of guilt and innocence.” State v.

Donald, 178 Wash. App. 250, 263-64, 316 P.3d 1081 (2013) (footnote omitted)

(quoting State v. Finch, 137 Wash. 2d 792, 825, 975 P.2d 967 (1999)). We also

recognize that “state and federal rulemakers have broad latitude under the

Constitution to establish rules excluding evidence from criminal trials.” State v.

Lizarraga, 191 Wash. App. 530, 553, 364 P.3d 810 (2015) (quoting United States v.

Scheffer, 523 U.S. 303, 308, 118 S. Ct. 1261, 140 L. Ed. 2d 413 (1998)). These


       1Indeed, accepting Becktel’s argument that any evidence relevant to the
defense must be admitted unless the State can show that its prejudice outweighs
the defendant’s need—even if the evidence is, as it was here, properly excluded
under a correct interpretation of the evidence rules—would render the evidence
rules meaningless.
                                            9
No. 77149-3-1110

exclusionary evidence “‘rules do not abridge an accused’s right to present a

defense so long as they are not arbitrary or disproportionate to the purposes they

are designed to serve.” Lizarraga, 191 Wash. App. at 553 (internal quotation

marks omitted) (quoting Scheffer, 523 U.S. at 308). Therefore, to analyze

Becktel’s right-to-present-a-defense claim, we consider whether ER 404 and

405—and the trial court’s exclusion of evidence in accordance with those rules—

are arbitrary or disproportionate to the purposes those rules are designed to

serve. We conclude that they are not.

       Donald is instructive. There, the defendant, Harold Donald, was convicted

of assault and attempted robbery. Donald, 178 Wash. App. at 255. At trial,

Donald’s defense was that another suspect, Lorenzo Leon, had alone committed

the crimes. Donald, 178 Wash. App. at 254. In support of his theory, Donald

attempted to introduce evidence of Leon’s extensive criminal history. Donald,
178 Wash. App. at 254. The trial court excluded this evidence under ER 404(b),

which, as discussed, generally prohibits the use of prior specific acts to show

circumstantially that a person acted consistently therewith on a particular

occasion. Donald, 178 Wash. App. at 257-58.

       On appeal, Donald argued that “his constitutional right to present a

defense and the policy behind ER 404(b) should cause [the court] to construe the

plain language of ER 404(b) prohibiting propensity evidence inapplicable when a

defendant offers this evidence to support his defense.” Donald, 178 Wash. App. at

258. We disagreed and explained:

      Excluding Leon’s criminal history did not significantly undermine
      any fundamental element of Donald’s defense. It did not exclude

                                        10
No. 77149-3-I/li

       any witness with knowledge of any fact of the alleged crimes or any
       part of that witness’s testimony. It did not exclude any testimony
       from Donald. He still could present all of the facts relevant to
       Leon’s involvement in the assault.      . ER 404(b) prevented him
                                                   .   .


       only from presenting propensity evidence the common law
       generally excludes because it is distracting, time consuming, and
       likely to influence a fact finder far beyond its legitimate probative
       value. Exclusion of propensity evidence furthers two goals that [the
       United States Supreme Court] recognized as reasonable. It
       ensures the reliability of evidence introduced at trial and avoids
       litigation collateral to the primary purpose of the trial.
                                                                .   . [T]he per
                                                                        .


       se exclusion of propensity evidence to prove how a person acted
       on a particular occasion is not disproportionate to the ends it is
       designed to serve.

Donald, 178 Wash. App. at 268 (emphasis added) (footnote omitted).

       Here, as in Donald, the trial court’s application of ER 404 and ER 405 to

exclude evidence of Kesterson’s prior assault only prevented Becktel from

excluding propensity evidence that is generally excluded because it is

‘distracting, time consuming, and likely to influence a fact finder far beyond its

legitimate probative value.” Donald, 178 Wash. App. at 268. Specifically, evidence

that Kesterson threatened his brother-in-law with a knife during a domestic

incident that occurred four years before the shooting had little probative value

with regard to whether Becktel justifiably shot Kesterson. Furthermore, that

evidence could well influence the jury far beyond its legitimate probative value.

Therefore, as in Donald, exclusion of the evidence furthered the goals of

ensuring the reliability of evidence introduced at trial and avoiding litigation

collateral to the primary purpose of the trial, i.e., determining the reasonableness

of Becktel’s actions.

       Additionally, excluding evidence of Kesterson’s criminal history did not

significantly undermine any fundamental element of Becktel’s defense. As in

                                          11
No. 77149-3-1/12

Donald, it did not exclude any witness with knowledge of any fact of Becktel’s

alleged crime, any part of that witness’s testimony, or any testimony from Becktel

himself. Rather, Becktel was able to present all of the facts relevant to his self-

defense theory. Indeed, Becktel’s account of his confrontation with Kesterson at

the truck was not contradicted. Becktel argues otherwise by pointing out that

during his cross-examination, the prosecutor questioned him “with skepticism.”

But a cross-examination is not the same as conflicting testimony from witnesses.

       In short, ER 404 and ER 405 and the trial court’s application thereof were

neither arbitrary nor disproportionate to the purposes those rules are designed to

serve. Therefore, Becktel was not deprived of his right to present a defense

when the trial court applied those rules to exclude evidence of Kesterson’s prior

assault.

       Relying on State v. Cayetano-Jaimes, 190 Wash. App. 286, 359 P.3d 919

(2015), Becktel argues that “[pier se rules that exclude an entire class of

testimony may violate a defendant’s constitutional right to present a complete

defense.” Becktel’s reliance on Cayetano-Jaimes is misplaced. In that case, the

defendant, Arturo Cayetano-Jaimes, was charged with first degree rape of his

niece, V. Cayetano-Jaimes, 190 Wash. App. at 289, 291. V. had reported that

Cayetano-Jaimes had once engaged in sexual contact with her while Cayetano

Jaimes and his wife were babysitting V. and her sister. Cayetano-Jaimes, 190
Wash. App. at 289-90. At trial, Cayetano-Jaimes moved to admit the telephonic

testimony of Laura Camacho, V.’s mother, who was unavailable to testify in

person. Cayetano-Jaimes, 190 Wash. App. at 289, 291. Camacho would have


                                         12
No. 77149-3-1/13

testified that she and V.’s stepfather never left their girls in Cayetano-Jaimes’

care during the time that Cayetano-Jaimes lived in Washington. Cayetano

Jaimes, 190 Wash. App. at 291. The court denied the motion and excluded

Camacho’s telephonic testimony. Cayetano-Jaimes, 190 Wash. App. at 291, 294.

A jury convicted Cayetano-Jaimes as charged. Cayetano-Jaimes, 190 Wash. App.

at 294.

          On appeal, we analyzed whether, considering the constitutional rights at

issue, the trial court erred by excluding Camacho’s testimony, observing that

“[c]ourt rules may not prevent a defendant from presenting highly probative

evidence vital to the defense.” Cayetano-Jaimes, 190 Wash. App. at 297, 298. We

concluded that the trial court did err because its ruling “deprived Cayetano

Jaimes of relevant, material evidence vital to his defense.” Cayetano-Jaimes,
190 Wash. App. at 300. We observed that “Camacho’s testimony, if believed,

provided a complete defense to the charged crime. Therefore, ‘it is evidence of

extremely high probative value; it is [the defendant’s] entire defense.” Cayetano

Jaimes, 190 Wash. App. at 300 (emphasis added) (alteration in original) (quoting

Jones, 168 Wash. 2d at 721).

          Here, the evidence of Kesterson’s prior crime was not, like the evidence in

Cayetano-Jaimes, highly probative. Again, evidence of Kesterson’s prior

conviction for an assault that occurred during a domestic incident four years

earlier had little probative value with regard to whether Becktel justifiably shot

Kesterson. That evidence also was not vital to Becktel’s defense: Even if the jury

believed Becktel’s testimony that Kesterson initiated the confrontation at


                                           13
No. 77149-3-1114

Becktel’s truck, it still had to decide whether Becktel acted reasonably when he

and Kesterson confronted each other again a short time later. Specifically, the

jury had to decide whether Becktel (a) “reasonably believed that [Kesterson]

intended to inflict death or great personal injury,” (b) “reasonably believed that

there was imminent danger of such harm being accomplished,” and (c)

“employed such force and means as a reasonably prudent person would use

under the same or similar conditions as they reasonably appeared to [Becktel].”

In short, the evidence of Kesterson’s prior assault was not, like the evidence in

Cayetano-Jaimes, Becktel’s entire defense.

       Moreover, the trial court in Cayetano-Jaimes excluded Camacho’s

testimony “because it believed the jury could not evaluate her credibility if it could

not see her.” Cayetano-Jaimes, 190 Wash. App. at 301. In reversing the trial

court, we explained that “[o]bservations of a witness’s demeanor do not provide

the only way to evaluate that witness’s credibility” and that the State had offered

no explanation why other means of challenging Camacho’s credibility would be

insufficient. Cayetano-Jaimes, 190 Wash. App. at 301. In other words, we

recognized in Cayetano-Jaimes that by excluding highly probative evidence vital

to the defense merely because it was telephonic, the trial court applied a rule that

was disproportionate to the purposes it was designed to serve. But as

discussed, the evidentiary rules the trial court applied here to exclude evidence

of Kesterson’s prior assault were neither arbitrary nor disproportionate to the

purposes they are designed to serve. Therefore, Becktel’s reliance on Cayetano

Jaimes is misplaced.


                                         14
No. 77149-3-1/15

       Becktel also relies again on Jones to argue that the trial court’s ruling

violated his right to present a defense. Like his reliance on Cavetano-Jaimes,

Becktel’s reliance on Jones is misplaced. As discussed, the defendant in Jones

wished to testify that his sexual contact with his niece was consensual and took

place during an all-night sex party in which both he and his niece participated.

Jones, 168 Wash. 2d at 717. The trial court excluded the defendant’s testimony

under the rape shield statute. Jones, 168 Wash. 2d at 717-18. The Washington

State Supreme Court ultimately concluded that the rape shield statute did not

apply, that the sex party evidence was the defendant’s “entire defense,” and that

“even if the rape shield statute did apply, the sex party testimony is of extremely

high probative value and cannot be barred without violating the Sixth

Amendment.” Jones, 168 Wash. 2d at 724. In other words, Jones simply

recognizes that rules that prevent a defendant from introducing highly probative

evidence vital to his defense may be unconstitutionally arbitrary or

disproportionate to the purposes they are designed to serve. Cf Scheffer, 523
U.S. at 308 (observing that United States Supreme Court has found exclusion of

evidence to be unconstitutionally arbitrary or disproportionate only when it

infringes on “a weighty interest of the accused”). But as discussed, the evidence

Becktel sought to introduce here was neither highly probative nor vital.

Therefore, Jones does not require reversal.

      Becktel next suggests that Chambers v. Mississippi, 410 U.S. 284, 93 S.

Ct. 1038, 35 L. Ed. 2d 297 (1973), and Washinc~ton v. Texas, 388 U.S. 14, 87 5.

Ct. 1920, 18 L. Ed. 2d 1019 (1967), support reversal. But neither case is


                                         15
No. 77149-3-1/16

persuasive here. Chambers involved Mississippi’s “party witness” or “voucher”

rule, which barred a party from impeaching its own witness. Chambers, 410          u.s.
at 294. As a result of that rule, the defendant in Chambers was prohibited from

cross-examining a witness who had confessed to the crime charged but who

later repudiated his confession. Chambers, 410 U.S. at 294. In concluding that

the defendant was deprived of due process, the United States Supreme Court

observed that the defendant was also barred from presenting other witnesses

who would have discredited the confessing witness’s repudiation. Chambers,
410 U.S. at 292, 294. It also noted that Mississippi failed to explain the

underlying rationale for the voucher rule, which the Court observed “appears to

be a remnant of primative English trial practice.” Chambers, 410 U.S. at 296-97.

       Washington involved Texas statutes that barred a person charged as a

participant in a crime from testifying on behalf of another alleged participant.

Washington, 388 U.S. at 16-17. The Court held that the Texas statutes, which it

characterized as absurd, violated the Sixth Amendment by arbitrarily excluding

entire categories of defense witnesses from testifying based on a presumption

that they were unworthy of belief. Washington, 388 U.S. at 22.

      As the United States Supreme Court itself later observed, both Chambers

and Washington involved the exclusion of evidence that “significantly undermined

fundamental elements of the defendant’s defense.” Scheffer, 523 U.S. at 315.

Furthermore, Chambers and Washington both involved rules that the Court

described as primitive, arbitrary, or absurd. As already discussed, that was not

the case here. Therefore, Chambers and Washington are distinguishable and do


                                         16
No. 77149-3-1117

not control.

       Becktel next argues that we should follow the lead of other states that

allow, in self-defense cases, the admission of the victim’s specific acts—whether

or not the defendant knew of them—to prove the victim’s character for purposes

of showing that the victim was the first aggressor. But Becktel did not know of

Kesterson’s prior assault conviction before shooting him, and Washington has

long followed the rule that for a victim’s specific acts to be admissible in a self-

defense case, the defendant must have known of those specific acts before the

time he committed the crime charged. Adamo, 120 Wash. at 271; cf. State v.

Duarte Vela, 200 Wash. App. 306, 323-24, 402 P.3d 281 (2017) (holding that trial

court violated defendant’s right to present a defense by excluding evidence of

victim’s prior threats that were known to the defendant), review denied, 190
Wash. 2d 1005 (2018). That some other states have adopted a different rule that

allows admission of the victim’s specific acts—whether or not the defendant

knew of them—does not mean that Washington’s rule is arbitrary or

disproportionate to the purposes it is designed to serve. Becktel’s argument fails.

      As a final matter, Becktel argues that because Washington permits

reputation evidence to prove character under ER 405, prior acts should also be

admissible to prove character because they are “more probative” than reputation

evidence. He relies on an advisory committee note to Federal Rule of Evidence

405 that states: “Of the three methods of proving character provided by the rule,

evidence of specific instances of conduct is the most convincing.” FED. R. EvID.

405 Advisory Committee’s Note, 56 F.R.D. 183, 222 (1973). But Becktel omits


                                          17
No. 77149-3-1/18

the remainder of that committee note, which explains that evidence of specific

acts is also the most prejudicial:

       At the same time[, evidence of specific acts] possesses the
       greatest capacity to arouse prejudice, to confuse, to surprise, and
       to consume time. Consequently the rule confines the use of
       evidence of this kind to cases in which character is, in the strict
       sense, in issue and hence deserving of a searching inquiry.       .


       This treatment is, with respect to specific instances of conduct and
       reputation, conventional contemporary common law doctrine.
56 F.R.D. at 222 (emphasis added). In other words, the committee clearly

considered the potential probative value of specific acts, weighed it against their

likely prejudicial effect, and deemed them inadmissible for purposes of showing

character except when the issue of character is strictly at issue. Therefore, the

committee’s note does not support Becktel’s argument here. Rather, the

committee’s weighing of the probative value of specific acts against their

prejudicial effects confirms that ER 405 is neither arbitrary nor disproportionate to

the purpose it is designed to serve. The trial court did not deprive Becktel of the

right to present a defense by applying this rule, together with ER 404, to exclude

evidence of Kesterson’s prior assault.

                                      Public Trial

       Becktel argues that the trial court violated his right to a public trial by

holding 20 sidebars that were neither recorded nor memorialized for the record.

Because Becktel has not established that the public trial right attached to these

sidebars, we disagree.

       Both the state and federal constitutions guarantee criminal defendants the

right to a public trial. State v. Briqhtman, 155 Wash. 2d 506, 514, 122 P.3d 150

(2005). “The public trial right serves to ensure a fair trial, to remind the officers of
                                           -Its
No. 77149-3-1119

the court of the importance of their functions, to encourage witnesses to come

forward, and to discourage perjury.” Briqhtman, 155 Wash. 2d at 514. “A public trial

right violation may be raised for the first time on appeal.” State v. Karas, 6 Wn.

App. 2d 610, 617, 431 P.3d 1006 (2018).

       The public trial right is not absolute. State v. Wise, 176 Wash. 2d 1, 9, 288
P.3d 1113 (2012). “[W]hile openness is a hallmark of our judicial process, there

are other rights and considerations that must sometimes be served by limiting

public access to a trial.” Wise, 176 Wash. 2d at 9. To that end, we use a three-step

analysis to determine whether a defendant’s public trial right has been violated.

Statev. Love, 183 Wash. 2d 598, 605, 354 P.3d 841 (2015). First, we ask whether

the public trial right attaches to the proceeding at issue. Love, 183 Wash. 2d at 605.

Second, if the right attaches, we then ask whether the courtroom was closed.

Love, 183 Wash. 2d at 605. Third, if the courtroom was closed, we ask whether the

closure was justified. Love, 183 Wash. 2d at 605. ‘The appellant carries the burden

on the first two steps; the proponent of the closure carries the third.” Love, 183
Wash. 2d at 605.

       Washington courts apply the experience-and-logic test to determine

whether the public trial right attaches to a particular proceeding. State v. Smith,

181 Wash. 2d 508, 514, 334 P.3d 1049 (2014). “‘The first part of the test, the

experience prong, asks whether the place and process have historically been

open to the press and general public. The logic prong asks whether public

access plays a significant positive role in the functioning of the particular process

in question.” Smith, 181 Wash. 2d at 514 (internal quotation marks omitted)


                                         19
No. 77149-3-1/20

(quoting State v. Sublett, 176 Wash. 2d 58, 73, 292 P.3d 715 (2012)). “The guiding

principle is ‘whether openness will enhance[ } both the basic fairness of the

criminal trial and the appearance of fairness so essential to public confidence in

the system.” Smith, 181 Wash. 2d at 514-15 (alteration in original) (internal

quotation marks omitted) (quoting Sublett, 176 Wash. 2d at 75).

       In Smith, the Washington State Supreme Court held that the public trial

right does not attach to “proper” sidebars because (1) sidebars deal with

“mundane issues implicating little public interest,” (2) sidebars “have traditionally

been held outside the hearing of both the jury and the public,” and (3) “allowing

the public to ‘intrude on the huddle’ would add nothing positive to sidebars in our

courts.” Smith, 181 Wash. 2d at 516, 519. The court held that the sidebars at issue

in that case, which dealt with evidentiary rulings, were proper sidebars. Smith,
181 Wash. 2d at 519. It reasoned, “[E]videntiary rulings that are the subject of

traditional sidebars do not invoke any of the concerns the public trial right is

meant to address regarding perjury, transparency, or the appearance of

fairness.” Smith, 181 Wash. 2d at 518. The court also noted that the sidebars at

issue were contemporaneously memorialized and recorded, which negated any

concern about secrecy. Smith, 181 Wash. 2d at 518. The court later confirmed in

State v. Whitlock, 188 Wash. 2d 511, 396 P.3d 310 (2017), that “proper” sidebars

are those that (1) deal with mundane issues implicating little public interest, (2)

are done only to avoid disrupting the flow of trial, and (3) are promptly

memorialized for the record. Whitlock, 188 Wash. 2d at 522.

       Here, Becktel, who bears the burden of demonstrating that the public trial


                                         20
No. 77149-3-1/21

right attaches, has not shown that the sidebars extended beyond “mundane

issues implicating little public interest.” ~ Whitlock, 188 Wash. 2d at 522 (quoting

Smith, 181 Wash. 2d at 516). Indeed, Becktel concedes that 8 of the sidebars

“apparently involved mundane topics such as scheduling, use of the courtroom

recording equipment, or other non-substantive procedural issues.” He asserts

that the remaining 12 sidebars involved evidentiary matters but does not point to

anything in the record indicating that these sidebars addressed anything other

than routine evidentiary rulings, which are within the traditional province of

sidebars. Smith, 181 Wash. 2d at 518. Although the court certainly should have

recorded or memorialized each sidebar under Smith, it does not follow that the

trial court violated Becktel’s public trial right by not doing so. C1~ Karas, 6 Wn.

App. 2d at 620 (rejecting argument that anything that is not a proper sidebar

implicates the public trial right).

       Becktel chiefly relies on Whitlock to argue that the public trial right

attached to the sidebars at issue here. But that reliance is misplaced. Whitlock

involved an in-chambers conference during which the trial court ruled on the

prosecutor’s objection to the defense’s line of cross-examination of a witness.

Whitlock, 188 Wash. 2d at 516. The prosecutor objected because he viewed the

cross-examination as an attempt to intimidate the witness by revealing she was a

police informant. Whitlock, 188 Wash. 2d at 516. On appeal, the Washington State

Supreme Court held that the in-chambers proceeding violated the public trial

right. Whitlock, 188 Wash. 2d at 524. It reasoned that the proceeding involved “a

matter easily accessible to the public: informants and their motives to curry favor


                                          21
No. 77149-3-1/22

with authority.” Whitlock, 188 Wash. 2d at 523. Additionally, the in-chambers

proceeding in Whitlock took place during a bench trial; therefore, “[tjhe entire

objection could have been argued on the record at any time with no

inconvenience to anyone.” Whitlock, 188 Wash. 2d at 523.

       Here, unlike in Whitlock, the sidebars at issue did not take place in

chambers and did not occur during a bench trial. Furthermore, the sidebar at

issue in Whitlock was eventually memorialized, so the subject matter of the

sidebar was part of the record on appeal. Whitlock, 188 Wash. 2d at 522-23. Here,

by contrast, none of the sidebars were memorialized. Therefore, Becktel cannot

establish on this record that the sidebars addressed anything other than

nonsubstantive procedural matters or routine evidentiary rulings. Ct State v.

McFarland, 127 Wash. 2d 322, 338, 899 P.2d 1251 (1995) (on direct appeal,

reviewing court will not consider matters outside the trial record; personal

restraint petition is proper vehicle for bringing those matters before the court).

Accordingly, Whitlock is distinguishable and does not control.

                         Statement of Additional Grounds

       Becktel raises several issues in his SAG. None require reversal.

       First, Becktel asserts that the trial court erred by not providing him a new

jury panel “after an employee from the sheriff’s office informed the entire panel

[he] was incarcerated.” But he does not indicate where in the record this alleged

incident occurred, nor does he point to anything in the record suggesting that any

jurors were prejudiced thereby. Therefore, this claim fails. See State v. Ollison,

68 Wash. 2d 65, 69, 411 P.2d 419 (1966) (rejecting challenge to trial court’s denial


                                         22
No. 77149-3-1/23

of mistrial motion when the only evidence regarding whether potential jurors were

prejudiced by possibly having seen the defendant in handcuffs was defense

counsel’s statements);       ~ RAP 10.10(c) (appellate court not obligated to

search record in support of claims made in SAG).

          Second, Becktel asserts that the prosecutor “in his closing statement

intentionally gave false and misleading information to the jury and then at the end

of his statement revealed that what he said wasn’t factual, just what he thought

may have happened.” But “[tb prevail on a claim of prosecutorial misconduct,

the defendant must establish ‘that the prosecutor’s conduct was both improper

and prejudicial in the context of the entire record and the circumstances at trial.”

State v. Thorgerson, 172 Wash. 2d 438, 442, 258 P.3d 43 (2011) (internal quotation

marks omitted) (quoting State v. Maqers, 164 Wash. 2d 174, 191, 189 P.3d 126

(2008)). Becktel neither specifies the comments he argues were improper nor

explains how those comments prejudiced him. Therefore, his claim fails.

          Third, Becktel argues that the trial court erred by denying his motion to

suppress statements he made to law enforcement. He contends that the court’s

conclusion that he was in custody was based on contradictory statements made

by the judge and by an officer who testified that Becktel was not free to leave

when he made his statement. But the trial court concluded that even if Becktel

were in custody at the time of his statements, he was properly advised of—and

waived—his Miranda2 rights. Therefore, Becktel’s argument is without merit.



      2    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694
(1966).
                                           23
No. 77149-3-1124

       Fourth, Becktel asserts that he “was never informed by [his] attorney that

the photos of the alleged victim after death could be suppressed and not shown

to the jury.” But a defendant alleging ineffective assistance of counsel must

establish both that his counsel’s performance was deficient and that the

deficiency prejudiced him. State v. Kyllo, 166 Wash. 2d 856, 862, 215 P.3d 177

(2009). Here, Becktel does not specify how his counsel’s alleged failure

prejudiced him. Therefore, his claim fails.

       Finally, Becktel asserts that “[t]he Court suggested that because [Becktel]

was larger in size than Kesterson [he] should not have been afraid of him with a

knife brandished or not.” But Becktel does not state where in the record the

court’s statement occurred. Therefore, we decline to consider this additional

ground for review because it does not adequately inform us of the nature and

occurrence of the error that Becktel alleges, and we are not obligated to search

the record in support of Becktel’s claim. RAP 10.10(c).

             Criminal Filing Fee and Interest on Nonrestitution LFOs

      As a final matter, Becktel argues that the trial court should be instructed to

strike the $200 criminal filing fee and interest on nonrestitution LFOs from the

judgment and sentence. We agree.

      When Becktel was sentenced, the trial court assessed a mandatory

criminal filing fee and ordered that all LFOs would bear interest from the date of

judgment. During the pendency of this appeal, the relevant LFO statutes were

amended as follows: Former RCW 36.18.020(2)(h) (2015) was amended to

provide that the filing fee “shall not be imposed on a defendant who is indigent.”


                                        24
No. 77149-3-1/25

LAWS OF 2018, ch. 269,   § 17, at 1632. And former RCW 10.82.090 (2015) was
amended to provide that “no interest shall accrue on nonrestitution legal financial

obligations.” LAWS OF 2018, ch. 269,   § 1, at 1615. In State v. Ramirez, 191
Wash. 2d 732, 426 P.3d 714 (2018), the Washington State Supreme Court held that

these amendments apply to cases that were pending on direct review and not yet

final when the amendments were enacted. Ramirez, 191 Wash. 2d at 747.

       The State does not dispute that Becktel is indigent, and it concedes that

the criminal filing fee and interest on nonrestitution LFOs should be stricken. We

accept the State’s concession.

      We affirm Becktel’s conviction but remand to the trial court to strike the

$200 criminal filing fee and interest on nonrestitution LFOs.




WE CONCUR:




                                        25